Case 2:21-cv-01392-JAD-DJA Document 12
                                    11 Filed 09/07/21 Page 1 of 2




                                              ECF Nos. 10, 11
 Case 2:21-cv-01392-JAD-DJA Document 12
                                     11 Filed 09/07/21 Page 2 of 2




  Based on the parties' stipulation [ECF No. 11], IT IS HEREBY ORDERED that
the motion to dismiss [ECF No. 10] is DEEMED WITHDRAWN and defendants
have until 9/13/21 to file their answer.




                                                                  9/7/21
